Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 1 of 18 PageID #: 5
                                                                                                             Electronically Filed - City of St. Louis - August 27, 2020 - 08:23 PM
     Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 2 of 18 PageID #: 6
                                                                                     2022-CC09714

                          IN THE CIRCUIT COURT OF ST.LOUIS CITY
                                    STATE OF MISSOURI

WILLIAM CATALANO,                                         )
                                                          )
           Plaintiff,                                     ) Cause No.
                                                          )
v.                                                        ) Division No.
                                                          )
AMEREN SERVICES COMPANY                                   )
                                                          )      JURY TRIAL DEMANDED
Serve at:                                                 )
       C T Corporation systems                            )
       Registered Agent                                   )
       120 South Central Avenue                           )
       Clayton, MO 63105                                  )
                                                          )
           Defendants.                                    )

                             PLAINTIFF’S PETITION FOR DAMAGES

           COMES NOW, Plaintiff, William Catalano (hereinafter “Plaintiff”), by and through his

counsel, for his complaint against Defendant Ameren Services Company (hereinafter

“Defendant”), respectfully shows the Court and alleges as follows:

                                     PRELIMINARY STATEMENT

      1.       This is an action for damages to redress the deprivation of rights secured to Plaintiff

by the Missouri Human Rights Act (hereinafter “MHRA”) and the Americans With Disabilities

Act of 1990 (hereinafter “ADA”) 42 U.S.C. §§ 12101 et seq.

      2.       The unlawful employment practices described herein were committed within the State

of Missouri, in Defendant’s offices in St. Louis City, Missouri.

      3.       Prior to filing this action, Plaintiff timely filed his written charge asserting disability

discrimination and retaliation with the Equal Employment Opportunity Commission (hereinafter

“EEOC”) and Missouri Commission on Human Rights (hereinafter “MCHR”).

      4.       On or about July 14, 2020, the MCHR issued a Right to Sue. A copy of said Right to



                                                 Page 1 of 9
                                                                                                        Electronically Filed - City of St. Louis - August 27, 2020 - 08:23 PM
  Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 3 of 18 PageID #: 7




Sue is attached hereto and marked as Exhibit “1.” Said Exhibit “1” is incorporated herein as

though herein set forth in full.

    5.      On or about July 27, 2020, the EEOC issued a Right to Sue. A copy of said Right to

Sue is attached hereto and marked as Exhibit “2.” Said Exhibit “2” is incorporated herein as

though herein set forth in full.

    6.      In conformance with law, Plaintiff has filed this action prior to the expiration of

ninety (90) days from the date of receiving his right to sue letter from the MCHR and within two

years after Defendant willfully violated Plaintiff’s rights under the MHRA.

    7.      In conformance with law, Plaintiff has filed this action prior to the expiration of

ninety (90) days from the date of receiving his right to sue letter from the EEOC and within two

years after Defendant willfully violated Plaintiff’s rights under the ADA.

                                              PARTIES

    8.      At all times herein mentioned Plaintiff was a male citizen of the United States and a

resident of the County of St. Clair, State of Illinois.

    9.      Plaintiff is a person entitled to protection pursuant to the provisions of 213.010(5), or

alternatively or conjunctively 42 U.S.C. § 12111(8).

    10.     Defendant is a Missouri Corporation who conducts business in the state of Missouri.

    11.     Defendant was the “employer” of Plaintiff within the meaning of 213.010(8) at all

times relevant to this action.

    12.     Furthermore, Defendant was the “employer” of Plaintiff within the meaning of 42

U.S.C. § 12102(5)(A).

                                                FACTS

    13.     Plaintiff restates, realleges and reavers and hereby incorporates by reference any and




                                               Page 2 of 9
                                                                                                      Electronically Filed - City of St. Louis - August 27, 2020 - 08:23 PM
  Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 4 of 18 PageID #: 8




all allegations of paragraphs 1-12.

    14.       At the time of the termination of his employment, Plaintiff was employed by

Defendant and placed at the location Optima Graphics, located at 1901 Chouteau Avenue, St.

Louis, MO 63103.

    15.       At all times relevant herein, Defendant employed more than 500 employees.

    16.       At all times relevant herein, Defendant acted through its servants and agents.

    17.       Plaintiff was employed as a Manager of Risk Analytics by Defendant from January 8,

2018 to January 1, 2019.

    18.       On January 1, 2019, Plaintiff was promoted to Manager of Market Risk and given a

raise.

    19.       Plaintiff worked as Manager of Market Risk from January 1, 2019 until his

termination on January 31, 2019.

    20.       Plaintiff’s employment with Defendant has been continuous.

    21.       Plaintiff has been diagnosed with having major depressive disorder.

    22.       At the time of his termination, Plaintiff’s ending rate of pay was $111,000 per year.

    23.       During his employment with the Defendant, Plaintiff had received medical, dental,

vision, and life insurance benefits through the Defendant.

    24.       During his employment with the Defendant, Plaintiff was entitled to an annual

management bonus.

    25.       Plaintiff informed his supervisor, Jaime Haro (hereinafter “Haro”), that he had a

disability of major depressive disorder.

    26.       During parts of July and August of 2018, Plaintiff took a leave of absence due to his

disability.




                                               Page 3 of 9
                                                                                                     Electronically Filed - City of St. Louis - August 27, 2020 - 08:23 PM
 Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 5 of 18 PageID #: 9




   27.     In August of 2018, after completing mandatory supplemental counseling and

interviews with physicians selected by Defendant, Plaintiff returned to work.

   28.     During Plaintiff’s end of year performance review, Plaintiff received a notice that his

overall performance was deemed inconsistent.

   29.     During Plaintiff’s end of year performance review, Haro informed Plaintiff that he

would have met all of his performance goals if he had not taken the medical leave of absence in

part of July and August.

   30.     On January 1, 2019, Plaintiff’s vacation and sick leave reset, pursuant to the company

policy.

   31.     Between January 1, 2019 and January 22, 2019, Plaintiff took a few sick days due to

his depression.

   32.     On January 22, 2019, Plaintiff met with Haro who asked Plaintiff about his illness, to

which Plaintiff responded that he continued to suffer from depression and that he was under a

doctor’s care.

   33.     During the January 22, 2019 meeting with Haro, Haro became angry and

unapologetic upon learning of Plaintiff’s diagnosis of depression.

   34.     After leaving the January 22, 2019 meeting, Plaintiff returned to Haro’s office and

asked Haro if Haro’s responses would be similar if Plaintiff was sick due with a different illness

such as influenza.

   35.     On January 22, 2019, Plaintiff requested for Haro accommodate to accommodate him

like Defendant accommodated other employees.

   36.     On January 23, 2019, Plaintiff emailed Haro an article regarding depression.

   37.     On January 23, 2019, Plaintiff received an email from Melissa Haywood (hereinafter




                                            Page 4 of 9
                                                                                                     Electronically Filed - City of St. Louis - August 27, 2020 - 08:23 PM
 Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 6 of 18 PageID #: 10




“Haywood”) from human resources to schedule a meeting for January 25, 2019.

   38.       On January 25, 2019, Plaintiff met with Haywood, who asked him why he used

vacation on January 3, 2019 and January 4, 2019.

   39.       Plaintiff informed Haywood that he took sick days on January 3 and 4, 2019 due to

his disability and that he did not work on those days.

   40.       Haywood also inquired about Plaintiff’s time from approximately three months prior;

   41.       Regarding that line of questioning, Plaintiff informed Haywood that he flexed his

time the same way that his peer managers, specifically Dana Beane, often did. This was

permitted by Defendant.

   42.       On January 27, 2019, Plaintiff sent an email to Marty Lyons (President of Ameren

Services) and Warner Baxter (CEO of Ameren) to commend his supervisor Jaime Haro on his

generally intelligent and caring approach to management and to inform Lyons and Baxter of the

prevalence of depression and mental illness in society and the workplace.

   43.       On January 28, 2019, the police detained Plaintiff at his home because of alleged

suicide concerns called in by Defendant over the email sent on January 27, 2019.

   44.       On that same day, Plaintiff was put on a leave of absence.

   45.       The police returned to Plaintiff’s home again on January 29, 2019 at the direction of

Defendant.

   46.       On that same day, Plaintiff emailed Haywood requesting clarification on the leave of

absence.

   47.       On January 31, 2019, I received a phone call from Jaime Haro and Melissa Haywood

to inform me that my employment was being terminated.

                                    STATEMENT OF CLAIMS




                                             Page 5 of 9
                                                                                                       Electronically Filed - City of St. Louis - August 27, 2020 - 08:23 PM
 Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 7 of 18 PageID #: 11




     COUNT ONE: DEFENDANT VIOLATED THE MISSOURI HUMAN RIGHTS ACT

   48.     Plaintiff restates, realleges and reavers and hereby incorporates by reference any and

all allegations of paragraphs “1.” through “47,” inclusive, herein.

   49.     Plaintiff’s disability or being perceived as having a disability were a motivating factor

in the suspension and termination of Catalano’s employment.

   50.     Plaintiff’s discharge was humiliating, emotionally traumatic, and depressing, as it

would be to any person in the same circumstances and she claims and seeks damages for that

injury in any sum the jury finds to be reasonable and appropriate.

   51.     The conduct of Defendants in discharging Plaintiff was willful, wanton, and

malicious. It was motivated by hatred, spite or ill will towards Plaintiff, and it was undertaken in

conscious reckless disregard for his rights and the rights and interests of the public that the

statutes and regulations herein were designed to protect. Defendants knew and anticipated, or

should have known and anticipated, that discharging Plaintiff under these circumstances would

cause the emotional and psychological injuries described.

   52.     510.265 RSMo violates, Article II, § I of the Missouri Constitution which governs the

distribution of powers among the three branches of government and provides that “no person or

collection of persons, charged with the exercise of powers properly belonging to one of those

departments, shall exercise any power properly belonging to either of the others. . . .” The

limitations on punitive damages established by the legislature through 510.065 RSMo violates

the separation of powers because it is the function of the judiciary, not the legislature, to remit

verdicts and judgments.

   53.     Furthermore, 510.265 RSMo also violates Article III, § 40 of the Missouri

Constitution which prohibits the enactment of local or special laws. 510.265 R.S.Mo imposes a



                                             Page 6 of 9
                                                                                                           Electronically Filed - City of St. Louis - August 27, 2020 - 08:23 PM
 Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 8 of 18 PageID #: 12




limit on punitive damages in all actions except those in which the state is a plaintiff or where the

defendant pleads guilty to or is convicted of a felony arising out of the acts or omissions at issue.

This classification is a special law as there is no rational basis for the classification. The statutory

limit on punitive damages does not apply to all plaintiffs in tort actions who are injured as a

result of wanton and willful conduct on the part of a defendant as it makes exception for certain

Plaintiffs for which there is no rational basis for distinction.

    54.     As a consequence of Defendants’ actions, Plaintiff has suffered, and continues to

suffer, emotional and psychological distress, anxiety, stress, embarrassment, humiliation, pain

and suffering.    Defendants knew or should have known and reasonably anticipated, that

discharging Plaintiff under the circumstances heretofore described would cause the emotional

and psychological injuries aforesaid.

WHEREFORE, Plaintiff respectfully prays for judgment against Defendant as follows:

    A.      For a money judgment representing compensatory damages, including lost wages,
            past and future wages, all other sums of money, including any and all benefits and
            any other employment benefits together with interest on said amounts, in addition to
            tort damages;

    B.      For a money judgment representing punitive damages for Defendant’s willful
            violations of law;

    C.      For a money judgment representing prejudgment interest, if applicable;

    D.      That this Court retain jurisdiction over this action until Defendant has fully complied
            with the orders of this Court, and that this Court require Defendant to file any and all
            reports necessary and to supervise compliance with law that any and all matters
            related hereto be done in conformance with the applicable MHRA provisions;

    E.      For lost monies and damages pertaining to out-of-pocket expenses;

    F.      For reasonable attorneys’ fees; and expenses

 COUNT TWO: DEFENDANT VIOLATED THE AMERICANS WITH DISABILITIES ACT,
                  AS AMENDED, 42 U.S.C. §§12101 et seq.




                                               Page 7 of 9
                                                                                                       Electronically Filed - City of St. Louis - August 27, 2020 - 08:23 PM
 Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 9 of 18 PageID #: 13




    55.     Plaintiff restates, realleges and reavers and hereby incorporates by reference any and

all allegations of paragraphs “1.” through “55,” inclusive, herein.

    56.     Plaintiff alleges that Defendant unlawfully and discriminatorily terminated Plaintiff’s

employment on account of his disability or disabilities and said actions violate the provisions of

the Americans With Disabilities Act, as amended, 42 U.S.C. §§ 12101 et seq., justifying an

award, inter alia, of back pay, front pay, interest, benefits, special damages, compensatory and

punitive damages against said Defendant.

WHEREFORE, Plaintiff respectfully prays for judgment against Defendant as follows:

    A.      For a money judgment representing compensatory damages, including lost wages,
            past and future wages, all other sums of money, including any and all benefits and
            any other employment benefits together with interest on said amounts, in addition to
            tort damages;

    B.      For a money judgment representing punitive damages for Defendant’s willful
            violations of law;

    C.      For a money judgment representing prejudgment interest, if applicable;

    D.      That this Court retain jurisdiction over this action until Defendant has fully complied
            with the orders of this Court, and that this Court require Defendant to file any and all
            reports necessary and to supervise compliance with law that any and all matters
            related hereto be done in conformance with the applicable MHRA provisions;

    E.      For lost monies and damages pertaining to out-of-pocket expenses;

    F.      For reasonable attorneys’ fees; and expenses


                                          JURY DEMAND

Plaintiff herein demands a trial by jury of all issues in this action.




                                               Page 8 of 9
                                                                                  Electronically Filed - City of St. Louis - August 27, 2020 - 08:23 PM
Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 10 of 18 PageID #: 14




                              McMICHAEL, LOGAN, SCHAEFFER, & GILPIN


                              By:    /s/ J. Clayton Schaeffer
                                     J. Clayton Schaeffer, #67444
                                     Michelle K. Faron, #68058
                                     Attorneys for Plaintiff
                                     12166 Old Big Bend Rd., Suite 99
                                     Kirkwood, MO 63122
                                     (636) 532-1400 Office
                                     (888) 823-1441 Facsimile
                                     clay@mcmcihael-logan.com
                                     michelle@mcmichael-logan.com




                                    Page 9 of 9
                                                                                                                                                                              Electronically Filed - City of St. Louis - August 27, 2020 - 08:23 PM
         Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 11 of 18 PageID #: 15
                                     MISSOURI DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS                                          2022-CC09714
                               MISSOURI COMMISSION ON HUMAN RIGHTS
 MICHAEL L. PARSON                           ANNA S. HUI                                   MARTHA STAGGS                                   ALISA WARREN, PH.D.
      GOVERNOR                           DEPARTMENT DIRECTOR                             COMMISSION CHAIRPERSON                            EXECUTIVE DIRECTOR




William Catalano
25 Brandonwood Drive
O Fallon, IL 62269
Via Complainant Attorney Email

                                                               NOTICE OF RIGHT TO SUE



RE:       William Catalano vs. AMEREN
          E-07/19-51247 28E-2019-01334C

The Missouri Commission on Human Rights (MCHR) is terminating its proceedings and issuing this notice of your
right to sue under the Missouri Human Rights Act because you have requested a notice of your right to sue.

This letter indicates your right to bring a civil action within 90 days of the date of this notice against the
respondent(s) named in the complaint. Such an action may be brought in any circuit court in any county in which
the unlawful discriminatory practice is alleged to have occurred, but it must be brought no later than two years
after the alleged cause occurred or its reasonable discovery. Upon issuance of this notice, the MCHR is
terminating all proceedings relating to the complaint. No person may file or reinstate a complaint with the MCHR
after the issuance of a notice of right to sue relating to the same practice or act. You are hereby notified of your
right to sue the Respondent(s) named in your compliant in state circuit court. THIS MUST BE DONE WITHIN 90
DAYS OF THE DATE OF THIS NOTICE OR YOUR RIGHT TO SUE IS LOST.

You are also notified that the Executive Director is hereby administratively closing this case and terminating all
MCHR proceedings relating to it. This notice of right to sue has no effect on the suit-filing period of any federal
claims. This notice of right to sue is being issued as required by Section 213.111.1, RSMo, because it has been
over 180 days after the filing of the complaint and MCHR has not completed its administrative processing.


Respectfully,



Alisa Warren, Ph.D.                                                                                      July 14, 2020
Executive Director                                                                                       Date

C:        additional contacts listed on next page




     3315 W. T RUMAN B LVD.      111 N. 7TH S TREET, S UITE 903             P.O. B OX 1300                1410 GENESSEE, S UITE 260                 106 A RTHUR S TREET
        P.O. B OX 1129            S T. LOUIS, MO 63101-2100            OZARK, MO 65721-1300                 KANSAS CITY, MO 64102                          SUITE D
JEFFERSON CITY, MO 65102-1129        PHONE: 314-340-7590                                                       FAX: 816-889-3582                 SIKESTON, MO 63801-5454
     PHONE: 573-751-3325               FAX: 314-340-7238                                                                                             FAX: 573-472-5321
    Missouri Commission on Human Rights is an equal opportunity employer/program. Auxiliary aides and services are available upon request to individuals with disabilities.
                                                     TDD/TTY: 1-800-735-2966 (TDD) Relay Missouri: 711
                                               www.labor.mo.gov/mohumanrights            E-Mail: mchr@labor.mo.gov
                                                                                        Electronically Filed - City of St. Louis - August 27, 2020 - 08:23 PM
      Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 12 of 18 PageID #: 16
                             RE:   William Catalano vs. AMEREN
                              E-07/19-51247 28E-2019-01334C


Melissa N. Haywood, HR Client Consultant
AMEREN SERVICES
1901 Chouteau Avenue
P.O. Box 66149, Mc 1210
Saint Louis, MO 63166
Via Email

J. Clayton Schaeffer
ATTORNEY AT LAW
12166 Old Big Bend Road, Suite 99
Kirkwood, MO 63122
Via Email
                                                                                  Electronically Filed - City of St. Louis - August 27, 2020 - 08:23 PM
Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 13 of 18 PageID #: 17
                                                              2022-CC09714
            Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 14 of 18 PageID #: 18
             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 2022-CC09714
REX M BURLISON                                                                                                          Special Process Server 1
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
WILLIAM CATALANO                                                JOHN CLAYTON SCHAEFFER                                  Special Process Server 2
                                                                12166 OLD BIG BEND ROAD
                                                                SUITE 99
                                                          vs.   KIRKWOOD, MO 63122                                      Special Process Server 3
Defendant/Respondent:                                           Court Address:
AMEREN SERVICES COMPANY                                         CIVIL COURTS BUILDING
Nature of Suit:                                                 10 N TUCKER BLVD
CC Employmnt Discrmntn 213.111                                  SAINT LOUIS, MO 63101                                        (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: AMEREN SERVICES COMPANY
                            Alias:
 C T CORPORATION SYSTEMS
 REGISTER AGENT
 120 SOUTH CENTRAL AVENUE
 CLAYTON, MO 63105
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                  September 15, 2020
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.


OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-13784            1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                  Electronically Filed - City of St. Louis - October 02, 2020 - 11:25 AM
Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 15 of 18 PageID #: 19
                                                                                  Electronically Filed - City of St. Louis - October 02, 2020 - 11:25 AM
Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 16 of 18 PageID #: 20
                                                                                  Electronically Filed - City of St. Louis - October 02, 2020 - 11:55 AM
Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 17 of 18 PageID #: 21
                                                                                  Electronically Filed - City of St. Louis - October 02, 2020 - 11:55 AM
Case: 4:20-cv-01559-JCH Doc. #: 1-1 Filed: 10/30/20 Page: 18 of 18 PageID #: 22
